NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1
 


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 27, 2014*
                                Decided October 27, 2014

                                         Before

                            WILLIAM J. BAUER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 14‐1925

JASON L. EDMONSON,                              Appeal from the United States District
     Plaintiff–Appellant,                       Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 13‐C‐613
DIANE M. FREMGEN
    Defendant–Appellee.                         William C. Griesbach,
                                                Chief Judge.

                                       O R D E R

        Jason Edmonson, an indigent prisoner, obtained leave to commence two civil
appeals in Wisconsin without prepayment of the full filing fees. A prisoner who does
not prepay the entire fee must nonetheless pay off the balance eventually, and a
Wisconsin statute mandates freezing the prisoner’s access to his inmate trust account
until the balance due is collected. WIS. STAT. § 814.29(1m)(e). The court’s clerk complied


      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14‐1925                                                                          Page 2

with the statute by directing prison authorities to freeze Edmonson’s access to his trust
account. Edmonson sued the clerk in federal court, asserting, among other things, that
freezing his account was an unconstitutional taking, a violation of due process, and a
denial of access to the courts. The district court dismissed the suit, and we affirm that
decision.

        Like the federal Prison Litigation Reform Act, the Wisconsin statute sets forth
requirements for prisoners who wish to appeal without prepayment of fees. The inmate
must first supply the court with a copy of his prison trust‐account statement for the
preceding 6 months and an affidavit describing the nature of his case and listing his
current resources and income. See id. § 814.29(1m)(b). Edmonson provided these
documents. The prisoner also must complete a form authorizing the agency that
controls his trust account to forward payments “to the clerk of court each time the
amount in the account exceeds $10 until the fees or costs are paid in full.”
Id. § 814.29(1m)(c)2; see Spence v. Cooke, 587 N.W.2d 904, 905–06 (Wis. Ct. App. 1998);
Form AP‐013, Authorization to Withhold Money From Trust Fund Accounts, 
http://www.wicourts.gov/formdisplay/AP‐013.pdf?formNumber=AP‐013&formType=
Form&formatId=2&language=en (last visited Oct. 14, 2014). Edmonson submitted two
of these authorization forms, one for each of his civil appeals. In both cases, the Clerk of
the Wisconsin Court of Appeals promptly issued an order permitting Edmonson to
appeal without prepayment of the $195 filing fee and freezing his access to his trust
account pending collection of the balance owed.

       In his federal suit against the clerk, Edmonson contests the freeze order on three
grounds. He asserts that, by freezing his account, the clerk (1) took his property in
violation of the Fifth Amendment, (2) denied him adequate notice in violation of due
process because the authorization forms did not warn him that his account would be
frozen, and (3) denied him access to the courts (though he does not specify the claims
that he could not pursue because of the freeze). His complaint also asserts that, by
issuing the freeze order, the clerk unreasonably seized his property in violation of the
Fourth Amendment, but Edmonson has abandoned that claim on appeal.

       The defendant moved to dismiss for failure to state a claim, and the district court
granted the motion. First, the court concluded that there was no unconstitutional taking
because Edmonson’s account was frozen to collect a fee that he had voluntarily
incurred. And his right to due process was not violated, the court continued, because
the clerk had no obligation to notify him that the fees he owed would be collected in
compliance with the law. Next, the court reasoned that Edmonson had not been denied
No. 14‐1925                                                                            Page 3

access to the courts because the collection mechanism in the statute gave him greater
access to the courts by enabling him to appeal without prepayment. Finally, the court
determined that its dismissal of the action earned Edmonson a strike under 28 U.S.C.
§ 1915(g). 

       On appeal, Edmonson continues to press his contentions that the freeze order
was an unconstitutional taking, that it violated due process, and that it denied him
access to the courts. He also contests the district court’s assessment of a strike under
§ 1915.  We agree with the district court that Edmonson’s complaint fails to state a claim
under any of his legal theories. 

        We begin with his takings argument. Edmonson does not dispute that the filing
fee is reasonable. “[A] reasonable user fee is not a taking if it is imposed for the
reimbursement of the cost of government services.” United States v. Sperry Corp., 493
U.S. 52, 63 (1989); see Koontz v. St. Johns River Water Mgmt. Dist., 133 S. Ct. 2586, 2600–01
(2013). And freezing Edmonson’s account for the purpose of collecting a reasonable fee
did not convert an otherwise reasonable fee into an unconstitutional taking.

        Next is Edmonson’s contention that his right to due process was violated because
the authorization form he submitted to the Wisconsin Court of Appeals did not notify
him that his account would be frozen pending collection of the balance owed. This
argument is a nonstarter. The Wisconsin statute states that the “agency having custody
of the prisoner shall freeze” the trust account. WIS. STAT. § 814.29(1m)(e) (emphasis
added); see State ex rel. Lindell v. Litscher, 659 N.W.2d 413, 415 (Wis. Ct. App. 2003).
“[P]ersons owning property within a State are charged with knowledge of relevant
statutory provisions affecting the control or disposition of such property.” Texaco, Inc. v.
Short, 454 U.S. 516, 532 (1982). Thus the authorization form need not warn that the
prisoner’s account will be frozen because the statute provides that notice.

       Edmonson’s third argument is that the freeze order denied him access to the
courts. Elaborating on the sparse allegations in his complaint, he asserts that because his
account was frozen he was forced “to borrow money and prosecute [his two civil
appeals] with less funding than needed, causing harm to each.” These allegations do
not state a denial‐of‐access claim for two reasons. As the district court noted, the statute
mandating the freeze gave Edmonson greater access to the courts because it allowed him
to begin an appeal without prepaying the entire filing fee. Moreover, Edmonson does
not describe any potentially meritorious underlying claims in his state‐court appeals
No. 14‐1925                                                                            Page 4

that the freeze order kept him from pursuing, as required by Christopher v. Harbury, 536
U.S. 403, 414–16 (2002). 

       Edmonson makes other arguments relating to purported tort and contract claims
under state law. He contends, for example, that the authorization form created an
agreement that the clerk breached by freezing his trust account. But the form neither
states nor implies that the clerk would ignore the statute’s command to freeze the
account. In any event, Edmonson’s arguments based on state law are made for the first
time on appeal and thus are forfeited. See HyperQuest, Inc. v. N’Site Solutions, Inc., 632
F.3d 377, 382–83 (7th Cir. 2011); Cnty. of McHenry v. Ins. Co. of the West, 438 F.3d 813,
819–20 (7th Cir. 2006).

        Finally, because this action was dismissed for failure to state a claim, the district
court correctly concluded that Edmonson incurred a strike under 28 U.S.C. § 1915(g).
By filing this appeal, he has incurred a second. See Kalinowski v. Bond, 358 F.3d 978, 979
(7th Cir. 2004); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).

                                                                                 AFFIRMED.